Name: Commission Regulation (EEC) No 1146/88 of 28 April 1988 on the supply of various lots of butter as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  Asia and Oceania;  cooperation policy
 Date Published: nan

 No L 108/34 Official Journal of the European Communities 29 . 4 . 88 COMMISSION REGULATION (EEC) No 1146/88 of 28 April 1988 on the supply of various lots of butter as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible , for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 7 320 tonnes of butter ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . b) OJ No L 356, 18 . 12. 1987, p. 8 . h) OJ No L 136, 26. 5 . 1987, p . 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 29 . 4. 88 Official Journal of the European Communities No L 108/35 ANNEX LOT A-B-C-D-E-F-G 1 . Operation Nos (')(10): 213 to 219/88  Commission Decision of 11 December 1987 i 2. Programme : 1988 3. Recipient : India 4. Representative of the recipient (2) : Indian Embassy, 217, ChaussÃ ©e de Vleurgat, 1050 Brussels (Mr Banerjee, Counsellor); tel . 64 09 734, telex 22510 INDEM B) 5 . Place or country of destination : India 5a. Destinee : NDDB, Anand, Gujurat, India Dr Narajan Raj, Head (Commodities Movement Division), National Dairy Development Board, Suraj Plaza II, Sayajigang, Barocha 390-005, Gujarat ; cable Indary, telex 175 239 IDC IN, tel . 666 35 to 666 39) 6. Product to be mobilized .: butter 7 . Characteristics and quality of the goods (3) Q (*)(')(") : and Official Journal of the European Communities No C 216 of 14 August 1987, page 6, I.2 8 . Total quantity : 7 320 tonnes 9. Number of lots : seven  lots A-B-C-E-F : 1 000 tonnes each  lot D : 1 300 tonnes  lot G : 1 020 tonnes 10. Packaging and marking : 25 kg in containers (6) and Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.2.3 and 1.2.4) Supplementary markings on the packaging : 'ACTION No 213-219/88 / FOOD AID TO INDIA FROM THE EUROPEAN ECONOMIC COMMUNITY' and Official Journal of the European Communities No 216 of 14 August 1987, page 6, I.1.2.4. 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : lots A-B-C-E-F-G : Bombay ; lot D : Calcutta 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment :  lot A : 1 to 10 July 1988  lot B : ' 1 to 10 July 1988  lot C : 1 to 10 September 1988  lot D : 1 to 10 September 1988  lot E : 1 to 10 October 1988  lot F : 1 to 10 November 1988  lot G : l to 10 November 1988 18 . Deadline for the supply :  lot A : 10 August 1988  lot B : 10 August 1988  lot C : 10 October 1988  lot D : 10 October 1988  lot E : 10 November 1988  lot F : 10 December 1988  lot G : 10 December 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 16 May 1988, 12 noon Official Journal of the European Communities 29 . 4. 88No L 108/36 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage :  lot A : 15 to 25 July 1988  lot B : 15 to 25 July 1988  lot C : 15 to 25 September 1988  lot D : 15 to 25 September 1988  lot E : 15 to 25 October 1988  lot F : 15 to 25 November 1988  lot G : 15 to 25 November 1988 (c) deadline for the supply :  lot A : 25 August 1988  lot B : 25 August 1988  lot C : 25 October 1988  lot D : 25 October 1988  lot E : 25 November 1988  lot F : 25 December 1988  lot G : 25 December 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels ; Telex : AGREC 22037 B 25 Refund payable on request by the successful tenderer 0 : refund applicable on the 15 April 1988 fixed by Regulation (EEC) No 977/88, Official Journal of the European Communities No L 98 of 15 April 1988 . No L 108/37 29 . 4. 88 Official Journal of the European Communities Footnotes (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity, certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably : either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (5) Regulation (EEC) No 2330/87 (Official Journal of the European Communities No L 210 of 1 August 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. ( «) The commodities shall be supplied in containers which fully meet the sanitary standard and which will have no harmful effect on the dairy products. The containers used for transporting fish, fertilizer or hazardous chemicals are not accepted. The supplier is responsible for the deliver of the containers up to the port of destination terminal but not for the unloading of the commodities. * In case of commodities delivered port of landing, in application of Article 9 (4) of Regulation (EEC) No 2200/87, the contianers will be forwarded by the recipient to the supplier in order to be loaded, trans ­ ported from the factory to the port and loaded onthe ship by the latter. (7) The radioactivity certificate must indicate the caesium  134 and  137 level . (') The radioactivity certificate must be legalized by an Indian Embassy. O The unsalted butter must have been manufactured after 16 May 1988 (Lots A and B), 16 July 1988 (Lots C and D), 16 August 1988 (Lot E), 16 September 1988 (Lots F and G), from pasteurized fresh cream and contain no colouring matters r neutralizers . The butter must have no smell and must be of an even texture. Thebutter must conform to the following technical specifications :  fat content : minimum 82 %,  water content : maximum 16 % ,  non-fat dry matter content : maximum 1,5 % ,  pH between 6 and 6,7 . The packaging must contain to specifications laid down in Article 5 (2) and (3) of Regulation (EEC) No 685/69. The butter must be transported between  20 and  10 °C (4 and 14 F). \ Yeast and mould : below 20 per gram . ( ,0) In order to enable a major supply to be carried out under the best possible conditions in view of the situ ­ ation of the market for the product in question, the tenderer awarded the contract for the supply in his notice will obtain on application, as soon as he is designated, on advance of 60 % of the amount in his tender. The advance payment will be made on presentation of evidence of the lodging of a security in favour of the Commission for an amount equal to the advance plus 10 % . The security will be lodged in accor ­ dance with the second subparagraph of Article 12 of Regulation (EEC) No 2200/87 The security^may be nly on the initiative of the Commission, under the conditions laid down in Article 22 (3) of (EEC) Regu ­ lation No 2200/87. (") Analysis and quality certificate listing vynical specifications of the product and issued by official entity in country of origin .